SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13602 The Female Health Company – NYSE Amex LLC (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered): 515 North State Street, Suite 2225, Chicago, Illinois 60654 (Address, including zip code, and telephone number, including area code, of Issuer's principal executive offices): (Description of class of securities): Common Stock, $0.01 par value Please place an X in the box to designate the rule provisions relied upon to strike the class of securities from listing and registration: []17 CFR 240.12d2-2(a)(1) []17 CFR 240.12d2-2(a)(2) []17 CFR 240.12d2-2(a)(3) []17 CFR 240.12d2-2(a)(4) [] Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange. [X] Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, The Female Health Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf of the undersigned duly authorized person. June8, 2009 By /s/ Donna Felch Name: Donna Felch Title: Vice President and Chief Financial Officer
